Citation Nr: 0816253
Decision Date: 05/16/08	Archive Date: 06/26/08

Citation Nr: 0816253	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-30 437	)	DATE MAY 16 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right second metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to February 
1991 and from October 1992 to December 2005.  He also served 
in the Wyoming Air National Guard from February 2001 to 
January 2006.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
granted service connection for residuals of a fracture of the 
right second metacarpal, effective January 1, 2006, and 
assigned a disability rating of zero percent.  The veteran 
timely filed a Notice of Disagreement (NOD) in October 2006.  
The RO provided a Statement of the Case (SOC) in May 2007 and 
thereafter, in September 2007, the veteran timely filed a 
substantive appeal.  

In November 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

The issue of entitlement to a compensable rating for 
residuals of fracture of the right second metacarpal on an 
extraschedular basis is addressed in the REMAND appended to 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

arthritis in the right hand secondary to the old, healed fracture and the medical 
evidence does not show that the veteran has limitation of 
motion of the long or index finger to a degree that more 
nearly approximates a gap of one inch between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or extension limited by 
more than 30 degrees.  


CONCLUSION OF LAW

The criteria for a compensable schedular rating for residuals 
of a fracture of the right second metacarpal (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.27, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5299-5225, 
5299-5229 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the notice this correspondence 
failed to provide, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2006 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim for a compensable rating for residuals of a 
fracture of the right second metacarpal.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It also 
specifically asked the veteran to provide VA with any 
treatment records that he had.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also  
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
May 2006 letter and as well as an October 2006 
correspondence.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).   Although this 
notice was in connection with the initial service connection 
for residuals of a fracture of the right second metacarpal, 
the issue in this case (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Hartman v. Nicholson, 483 F3d 1311, 1314-1315 
(Fed Cir. 2007).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2006 rating decision that is the subject of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Accordingly, the RO provided proper VCAA notice at the 
required time.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an August 2006 VA general medical examination, which 
was thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. § 3.326. 3.327 (2007).  It is pertinent 
to note that, while the medical evidence of record is 
sufficiently thorough and dated recent enough to determine 
that the disability is not compensable on a schedular basis, 
the question of whether the veteran is entitled to a 
compensable rating on an extra-schedular basis is raised from 
the record and addressed in the remand appended to this 
decision.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 



II. Law and Regulations 

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The RO has evaluated residuals of a fracture of the right 
second metacarpal under Diagnostic Codes 5299-5225 as 
noncompensable since January 1, 2006.  38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  Diagnostic Code 5299 pertains to the 
musculoskeletal system and Diagnostic Code 5225 pertains to 
the rating of the index finger.  The May 2007 SOC refers to 
Codes 5225 and 5229.  Here, the veteran's service-connected 
residuals of a fracture of the right second metacarpal are 
rated as analogous to impairment of the index and long 
fingers.  38 C.F.R. § 4.20 (2007).

Pursuant to Diagnostic Code 5225, a 10 percent rating is 
warranted for ankylosis (either favorable or unfavorable) of 
the index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2007).  In addition, consideration should be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Under 38 C.F.R. § 4.71a, DC 5229, the rating criteria provide 
evaluations for limitation of motion of fingers.  For the 
long finger, a 10 percent evaluation is provided for 
limitation of motion, with a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees, whether 
it affects the minor or the major hand.  A noncompensable 
evaluation is provided where there is limitation of motion, 
with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5229 (2007).

The rating schedule as set out above provides different 
percentage ratings on the basis of whether the major or minor 
appendage is affected.  See 38 C.F.R. § 4.69 [a distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one hand is to be 
considered major].  In the veteran's case, the disability 
affects his right hand, which is his major or dominant upper 
extremity (see, e.g., the report of the August 2006 VA 
examination, wherein the clinician noted that the veteran is 
right handed). Therefore, it will be evaluated as a major 
(dominant) musculoskeletal group for rating purposes.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for residuals of a fracture of the right 
second metacarpal, as opposed to having filed a claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (noting distinction between claims stemming 
from an original rating versus increased rating).  The 
veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with the 
noncompensable rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

The veteran's service medical records (SMRs) show that he 
injured his right hand in October 2003.  X-rays revealed an 
oblique fracture through the base of the second metacarpal.  
He wore a cast for approximately six weeks.  A December 2003 
follow-up treatment record indicates that he had regained 
near full range of motion of the right wrist and hand and had 
"minimal complaints."  X-rays revealed a healed fracture of 
the right index metacarpal without malalignment or other 
complicating features.  The assessment was a healed fracture, 
right second metacarpal base.  

A July 2005 treatment note indicates that the veteran 
complained of bilateral hand pain for one year's duration.  
He reported that using a computer made the pain worse.  There 
was full range of motion in both wrists without discomfort.  
Tinel's test was positive for numbness into the hands 
bilaterally.  Phalen's test was negative bilaterally.  The 
diagnosis was carpal tunnel syndrome.

An August 2005 physical therapy consult indicates that the 
veteran complained of right wrist pain when gripping, 
lifting, writing, and typing.  He rated the pain 4/10.  Upon 
physical examination, wrist joint effusion and swelling were 
noted.  There were no range of motion deficits.  His grip was 
symmetrical.  Reflex and sensation were normal.  The wrist 
was tender to palpation.  Tinnel's and Phelan's test were 
positive.  Finkelstein's test was negative.  The veteran was 
instructed in nerve stretches and self-massage.  He was told 
to use a wrist splint at all times and to minimize lifting 
and heavy gripping.

A September 2005 treatment note indicates that the veteran's 
hand pain had not improved.  The assessment was "rule out 
carpal tunnel."  He was referred to hand surgery.

The veteran submitted to a VA general medical examination in 
August 2006.  The examiner reviewed the claims file, which 
did not contain the SMRs, and noted that the veteran was 
right-handed.  The veteran complained of pain in the thenar 
eminence of the palm of the right hand and in the second 
metacarpal area on the dorsum of the right hand.  He reported 
having pain twice per week after extensive computer mouse 
activity.  Side-to-side motion of the right index finger 
while using a laptop mouse also elicited pain.  He stated 
that once the pain started, it would last the remainder of 
the day and usually go away overnight.  The veteran reported 
that exercise helped decrease the pain.  He did not use any 
medication.  He indicated that he had had a normal nerve 
conduction study done in 2005.  The veteran stated that he 
was a self-employed computer technician and that the pain 
affected his occupation because he had to take a break from 
using the computer every four hours.  

Upon physical examination, there was no redness, swelling, or 
bony deformity.  The right hand did have an area of 
tenderness on palpation of the dorsum over the second 
metacarpal carpal joint area.  The veteran was able to make a 
fist normally and had complete extension of all fingers.  
There was no additional change after repetitive motion and 
there was no pain manifestation with motion of the fingers.  
There was no muscle atrophy or fasciculations.  Deep tendon 
reflexes were symmetrical and normal.  Tinel's and Phalen 
sign were negative.  An X-ray was negative.  The diagnosis 
was right hand fracture.

In his October 2006 NOD, the veteran stated that he 
experienced continual pain, stiffness, and soreness in his 
right hand.

In his September 2007 substantive appeal, the veteran stated 
that he had weakness and moderate to severe pain in his right 
hand when typing or using a computer mouse.

During the November 2007 hearing, the veteran testified that 
he works as a computer network manager for F.E. Warren Air 
Force Base.  He spends 11 to 12 hours on the computer each 
day and uses his right hand for keyboard work and for mouse 
usage.  He has pain in the backside of his right hand at the 
site of the fracture.  The veteran stated that "[a]fter a 
short period of time, it starts to flare up and I have to go 
and do something else and get off the keyboard."  Usually he 
must stop after six hours.  This happens every day or every 
other day.  He testified that he takes Tylenol if the pain 
"gets really bad."  He also stated that using the computer 
causes weakness in his right hand.  

b. Discussion

In evaluating the veteran's service-connected residuals of a 
fracture of the second right metacarpal, the Board notes that 
neither ankylosis, which is required for a compensable 
evaluation under Diagnostic Code 5225, nor limitation of 
motion of either index or long finger with a gap of one inch 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; extension limited by more than 30 degrees, 
which is required for a compensable evaluation under 
Diagnostic Code 5229, has been shown by objective medical 
findings.  In fact, there is no objective evidence of any 
appreciable limitation of motion of any right finger.  The 
Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra, but the medical evidence does not show that the 
veteran has any additional limitation of motion of the long 
or index finger due to pain or flare-ups of pain, supported 
by objective findings, to a degree that would support a 
compensable rating.  And there is no medical evidence to show 
that fatigue, weakness, incoordination or any other symptom 
or sign attributable to the veteran's old fracture of the 
right second metacarpal results in such additional limitation 
of motion.  The VA examiner in August 2006 specifically noted 
that weakness, incoordination and pain on use of the 
veteran's right index finger were not present.  Furthermore, 
there is no medical or X-ray evidence of arthritis in the 
right hand.  Accordingly, the claim for a compensable 
schedular rating for residuals of a fracture of the right 
second metacarpal must be denied.

For the reasons stated above, the Board finds that an initial 
compensable schedular rating for the veteran's service 
connected residuals of a fracture of the right second 
metacarpal is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.

Such does not end the Board's inquiry.  While the medical 
evidence does not show functional impairment of the right 
hand that more nearly approximates the criteria for a 
compensable rating on a schedular basis, the question of 
whether an extra-schedular rating is warranted remains.  See 
38 C.F.R. § 3.321(b)(1).  The Board finds that there is no 
schedular rating criteria that are directly related to the 
veteran's right hand disability and the criteria that are 
most closely analogous to the disability at issue are 
inadequate to rate it.  As explained in greater detail below, 
there is credible evidence that the veteran has pain 
secondary to his metacarpal fracture that causes some 
functional impairment in his dominant right hand, which 
causes enough industrial impairment to render impractical the 
application of regular schedular standards.  In Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), where the Board had 
purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  Floyd v. Brown, 9 Vet. App. at 96.  The Board is, 
therefore, required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) schedular rating for residuals of 
a fracture of the right second metacarpal is denied.


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1) (2007), which governs extraschedular 
ratings.  The Board finds that the evidence of record 
presents "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The veteran 
has indicated that he uses his right hand frequently on a 
daily basis in his position as computer network manager.  He 
credibly testified that he must take a break every four hours 
due to pain and weakness in his right hand.  The August 2006 
VA examiner observed an area of tenderness on palpation of 
the second metacarpal carpal joint area.  Such evidence 
suggests that the veteran's right hand disability causes 
significant industrial impairment and renders impractical the 
application of regular schedular standards.  As such, the 
criteria for a referral for assignment of an extraschedular 
rating for his residuals of a fracture of the right second 
metacarpal pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claim for an extraschedular 
rating for his residuals of a fracture of 
the right second metacarpal, to include 
statements from employers (former or 
current) or co-workers who can attest to 
his difficulties on the job as a result of 
his finger disability.

2. Thereafter, the RO must refer the issue 
of whether an extraschedular rating is 
warranted for the veteran's service-
connected residuals of a fracture of the 
right second metacarpal with a credible 
history of functional impairment of the 
dominant right hand under the provisions 
of 38 C.F.R. § 3.321(b)(1) to the VA Chief 
Benefits Director.  If the benefit sought 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided an SSOC 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


